 



Exhibit 10.2
SECURITY AGREEMENT
     This SECURITY AGREEMENT (this “Agreement”) is made this 18 day of
March 2008, by and among LOUD TECHNOLOGIES INC., a Washington corporation, the
other Grantors listed on the signature pages hereto and those additional
entities that hereafter become parties hereto by executing the form of
Supplement attached hereto as Annex 1 (collectively, jointly and severally,
“Grantors” and each individually, “Grantor”), and Sun Mackie, LLC, a Delaware
limited liability company (together with its successors and assigns, if any, in
such capacity “Secured Party”).
W I T N E S S E T H:
     WHEREAS, that certain Convertible Senior Secured Subordinated Promissory
Note dated March ___, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, including all exhibits and schedules thereto, the
“Subordinated Note”) executed by LOUD TECHNOLOGIES INC. a Delaware limited
liability company (“Borrower”) is issued in favor of the Secured Party and
pursuant to the Subordinated Note, each of the Grantors listed on the signature
pages hereto has guaranteed the obligations of the Borrower in favor of the
Secured Party, and
     WHEREAS, in order to induce the Secured Party to enter into the
Subordinated Note, Grantors have agreed to grant a continuing security interest
in and to the Collateral in order to secure the prompt and complete payment,
observance and performance of, among other things, all of the present and future
obligations of Borrower arising from the Subordinated Note, including reasonable
out of pocket attorneys fees and expenses and any interest fees or expenses due
and owing pursuant to this Agreement or the Subordinated Note that accrue after
the filing of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any Insolvency Proceeding (the
“Secured Obligations”).
     NOW, THEREFORE, for and in consideration of the recitals made above and
other good and valuable consideration, the receipt, sufficiency and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
     1. Defined Terms. All capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Financing Agreement. Any terms used in this Agreement
that are defined in the Code shall be construed and defined as set forth in the
Code unless otherwise defined herein or in the Financing Agreement; provided,
however, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern. In
addition to those terms defined elsewhere in this Agreement, as used in this
Agreement, the following terms shall have the following meanings:
          (a) “Account” means an account (as that term is defined in Article 9
of the Code).
          (b) “Account Debtor” means any Person who is obligated on an Account,
chattel paper, or a general intangible.
          (c) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s

 



--------------------------------------------------------------------------------



 



Records relating to such Grantor’s business operations or financial condition,
and each Grantor’s goods or General Intangibles related to such information).
          (d) “Borrower” has the meaning specified therefor in the recitals to
this Agreement.
          (e) “Bankruptcy Code” means the United States Bankruptcy Code (11
U.S.C. § 101, et seq.), as amended, and any successor statute.
          (f) “Capital Stock” has the meaning specified therefor in the
Financing Agreement.
          (g) “Cash and Cash Equivalents” has the meaning specified therefor in
the Financing Agreement.
          (h) “CFC” means a “Controlled Foreign Corporation” as defined in the
Internal Revenue Code.
          (i) “Chattel Paper” means chattel paper (as that term is defined in
the Code) and includes tangible chattel paper and electronic chattel paper.
          (j) “Code” means the New York Uniform Commercial Code, as in effect
from time to time; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to Secured Party’s Lien on any Collateral is governed
by the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term “Code” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority, or
remedies.
          (k) “Collateral” has the meaning specified therefor in Section 2
hereof.
          (l) “Commercial Tort Claims” means commercial tort claims (as that
term is defined in the Code) and includes those commercial tort claims listed on
Schedule 6 attached hereto.
          (m) “Control Agreement” means each control agreement, in form and
substance customary for such agreements and reasonably satisfactory to Secured
Party, executed and delivered by Grantors or one of their Subsidiaries, Secured
Party, and the applicable securities intermediary (with respect to a Securities
Account) or bank (with respect to a Deposit Account).
          (n) “Copyrights” means any and all copyrights and copyright
registrations, including (i) the copyright registrations and recordings thereof
and all applications in connection therewith listed on Schedule 1 attached
hereto and made a part hereof, (ii) all reissues, continuations, extensions or
renewals thereof, (iii) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including, payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements thereof, (iv) the right to sue for past,
present and future infringements thereof, (v) the goodwill of each Grantor’s
business symbolized by the foregoing and connected therewith, and (vi) all of
each Grantor’s rights corresponding thereto throughout the world.
          (o) “Copyright Security Agreement” means each Copyright Security
Agreement among Grantors, or any of them, and Secured Party, in substantially
the form of Exhibit A attached hereto, pursuant to which Grantors have granted
to Secured Party a security interest in all their respective Copyrights.

2



--------------------------------------------------------------------------------



 



          (p) “Deposit Account” means a “deposit account” (as that term is
defined in the Code).
          (q) “Equipment” means “equipment” (as that term is defined in the
Code) and includes machinery, machine tools, motors, furniture, furnishings,
fixtures, vehicles (including motor vehicles), computer hardware, tools, parts,
and goods (other than consumer goods, farm products, or Inventory), wherever
located, including all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing.
          (r) “Event of Default” means an Event of Default as defined in the
Subordinated Note.
          (s) “Financing Agreement” means that certain Financing Agreement,
dated as of the date hereof, by and among Borrower, certain of the Grantors,
Guarantor, Ableco Finance LLC and the lenders from time to time party thereto.
          (t) “General Intangibles” means general intangibles (as that term is
defined in the Code) and includes payment intangibles, contract rights, rights
to payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill (including the goodwill associated with any
Trademark, Patent, or Copyright), Patents, Trademarks, Copyrights, URLs and
domain names, industrial designs, other industrial or Intellectual Property or
rights therein or applications therefor, whether under license or otherwise,
programs, programming materials, blueprints, drawings, purchase orders, customer
lists, monies due or recoverable from pension funds, route lists, rights to
payment and other rights under any royalty or licensing agreements, including
Intellectual Property Licenses, infringement claims, computer programs,
information contained on computer disks or tapes, software, literature, reports,
catalogs, pension plan refunds, pension plan refund claims, insurance premium
rebates, tax refunds, and tax refund claims, interests in a partnership or
limited liability company which do not constitute a security under Article 8 of
the Code, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Related
Property, Negotiable Collateral, and oil, gas, or other minerals before
extraction.
          (u) “Governmental Authority” means any nation or government, any
federal, state, city, town, municipality, county, local or other political
subdivision thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
          (v) “Grantor” and “Grantors” have the respective meanings specified
therefor in the recitals to this Agreement.
          (w) “Guarantor” means a Grantor which is not a Borrower.
          (x) “Insolvency Proceeding” means any proceeding commenced by or
against any Person under any provision of the Bankruptcy Code or under any other
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, or extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
          (y) “Intellectual Property” means any and all Intellectual Property
Licenses, Patents, Copyrights, Trademarks, the goodwill associated with such
Trademarks, trade secrets and customer lists.
          (z) “Intellectual Property Licenses” means rights under or interests
in any patent, trademark, copyright or other intellectual property, including
software license agreements with any other

3



--------------------------------------------------------------------------------



 



party, whether the applicable Grantor is a licensee or licensor under any such
license agreement (but excluding any off-the-shelf software license agreement),
including the license agreements listed on Schedule 2 attached hereto and made a
part hereof, and the right to use the foregoing in connection with the
enforcement of the Secured Party’s rights under the Subordinated Note,
including, but not limited to the right to prepare for sale and to sell any and
all Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses.
          (aa) “Inventory” means inventory (as that term is defined in the
Code).
          (bb) “Investment Related Property” means (i) any and all investment
property (as that term is defined in the Code), and (ii) any and all of the
following regardless of whether classified as investment property under the
Code: all Pledged Interests, Pledged Operating Agreements, and Pledged
Partnership Agreements.
          (cc) “Lien” means any mortgage, deed of trust, pledge, lien (statutory
or otherwise), security interest, charge or other encumbrance or security or
preferential arrangement of any nature, including any conditional sale or title
retention arrangement, any capitalized lease and any assignment, deposit
arrangement or financing lease intended as, or having the effect of, security.
          (dd) “Negotiable Collateral” means letters of credit, letter of credit
rights, instruments, promissory notes, drafts and documents (as that term is
defined in the Code).
          (ee) “Patents” means any and all patents and patent applications,
including, (i) the patents and patent applications listed on Schedule 3 attached
hereto and made a part hereof, (ii) all renewals thereof, (iii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including, payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
thereof, (iv) the right to sue for past, present and future infringements
thereof, and (v) all of each Grantor’s rights corresponding thereto throughout
the world.
          (ff) “Patent Security Agreement” means each Patent Security Agreement
among Grantors, or any of them, and Secured Party, in substantially the form of
Exhibit B attached hereto, pursuant to which Grantors have granted to Secured
Party, a security interest in all their respective Patents.
          (gg) “Permitted Liens” has the meaning specified therefor in the
Financing Agreement.
          (hh) “Person” has the meaning specified therefor in the Financing
Agreement.
          (ii) “Pledged Companies” means, each Person listed on Schedule 4
hereto as a “Pledged Company”, together with each other Person, all or a portion
of whose Capital Stock, is acquired or otherwise owned by a Grantor after the
date hereof.
          (jj) “Pledged Interests” means all of each Grantor’s right, title and
interest in and to all of the Capital Stock now or hereafter owned by such
Grantor, regardless of class or designation, including in each of the Pledged
Companies, and all substitutions therefor and replacements thereof, all proceeds
thereof and all rights relating thereto, including any certificates representing
the Capital Stock, the right to request after the occurrence and during the
continuation of an Event of Default that such Capital Stock be registered in the
name of Secured Party or any of its nominees, the right to receive any
certificates representing any of the Capital Stock and the right to require that
such certificates be delivered

4



--------------------------------------------------------------------------------



 



to Secured Party together with undated powers or assignments of investment
securities with respect thereto, duly endorsed in blank by such Grantor, all
warrants, options, share appreciation rights and other rights, contractual or
otherwise, in respect thereof and of all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.
          (kk) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C to this Agreement.
          (ll) “Pledged Note” means any promissory note (as that term is defined
in the Code) issued in favor of any of the Grantors.
          (mm) “Pledged Operating Agreements” means all of each Grantor’s
rights, powers, and remedies under the limited liability company operating
agreements of each of the Pledged Companies that is a limited liability company.
          (nn) “Pledged Partnership Agreements” means all of each Grantor’s
rights, powers, and remedies under the partnership agreements of each of the
Pledged Companies that is a partnership.
          (oo) “Proceeds” has the meaning specified therefor in Section 2
hereof.
          (pp) “Real Property” means any estates or interests in real property
now owned or hereafter acquired by any Grantor or any Subsidiary of any Grantor
and the improvements thereto.
          (qq) “Records” means information that is inscribed on a tangible
medium or which is stored in an electronic or other medium and is retrievable in
perceivable form.
          (rr) “Related Parties” means, with respect to any Indemnified Party,
such Indemnified Party and each of its officers, directors and employees.
          (ss) “Secured Obligations” has the meaning specified in the recitals
to this Agreement.
          (tt) “Secured Party” has the meaning specified in the preamble to this
Agreement.
          (uu) “Securities Account” means a securities account (as that term is
defined in the Code).
          (vv) “Security Interest” has the meaning specified therefor in
Section 2 hereof.
          (ww) “Subordination Agreement” has the meaning set forth in the
Subordinated Note.
          (xx) “Supporting Obligations” means supporting obligations (as such
term is defined in the Code) and includes letters of credit and guaranties
issued in support of Accounts, Chattel Paper, documents, General Intangibles,
instruments, or Investment Related Property.
          (yy) “Trademarks” means any and all trademarks, trade names,
registered trademarks, trademark applications, service marks, registered service
marks and service mark applications, including, (i) the trade names, registered
trademarks, trademark applications, registered service marks and service mark
applications listed on Schedule 5 attached hereto and made a part hereof,
(ii) all renewals thereof,

5



--------------------------------------------------------------------------------



 



(iii) all income, royalties, damages and payments now and hereafter due or
payable under and with respect thereto, including, payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iv) the right to sue for past, present and
future infringements and dilutions thereof, (v) the goodwill of each Grantor’s
business symbolized by the foregoing or connected therewith, and (vi) all of
each Grantor’s rights corresponding thereto throughout the world.
          (zz) “Trademark Security Agreement” means each Trademark Security
Agreement among Grantors, or any of them, and Secured Party, in substantially
the form of Exhibit D attached hereto, pursuant to which Grantors have granted
to Secured Party, a security interest in all their respective Trademarks.
          (aaa) “URL” means “uniform resource locator,” an internet web address.
     2. Grant of Security. (a) Each Grantor hereby unconditionally grants,
assigns and pledges to Secured Party a continuing security interest hereinafter
referred to as the “Security Interest” in all personal property of such Grantor
whether now owned or hereafter acquired or arising and wherever located,
including such Grantor’s right, title, and interest in and to the following,
whether now owned or hereafter acquired or arising and wherever located (the
“Collateral”):
               (i) all of such Grantor’s Accounts;
               (ii) all of such Grantor’s Books;
               (iii) all of such Grantor’s Chattel Paper;
               (iv) all of such Grantor’s interest with respect to any Deposit
Account;
               (v) all of such Grantor’s Equipment and fixtures;
               (vi) all of such Grantor’s General Intangibles;
               (vii) all of such Grantor’s Inventory;
               (viii) all of such Grantor’s Investment Related Property;
               (ix) all of such Grantor’s Negotiable Collateral;
               (x) all of such Grantor’s rights in respect of Supporting
Obligations;
               (xi) all of such Grantor’s interest with respect to any
Commercial Tort Claims;
               (xii) all of such Grantor’s money, Cash and Cash Equivalents, or
other assets of each such Grantor that now or hereafter come into the
possession, custody, or control of Secured Party; and
               (xiii) all of the proceeds and products, whether tangible or
intangible, of any of the foregoing, including proceeds of insurance or
Commercial Tort Claims covering or relating to any or all of the foregoing, and
any and all Accounts, Books, Cash and Cash Equivalents, Chattel Paper, Deposit
Accounts, Equipment, General Intangibles, Inventory, Investment Related
Property, Negotiable Collateral, Supporting Obligations, Commercial Tort Claims,
money, or other tangible or intangible property resulting from the sale, lease,
license, exchange, collection, or other disposition of any of the foregoing, the
proceeds of any award in condemnation with respect to any of the property of
Grantors, any rebates or refunds, whether for taxes or otherwise, and all
proceeds of any such proceeds, or any portion thereof or interest therein, and
the proceeds

6



--------------------------------------------------------------------------------



 



thereof, and all proceeds of any loss of, damage to, or destruction of the
above, whether insured or not insured, and, to the extent not otherwise
included, any indemnity, warranty, or guaranty payable by reason of loss or
damage to, or otherwise with respect to any of the foregoing Collateral (the
“Proceeds”). Without limiting the generality of the foregoing, the term
“Proceeds” includes whatever is receivable or received when Investment Related
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Grantor or Secured Party from time to
time with respect to any of the Investment Related Property.
          Notwithstanding anything contained in this Agreement to the contrary,
the term “Collateral” shall not include (i) voting Capital Stock of any
first-tier Subsidiary (as defined in the Financing Agreement) of a Grantor if
(A) such Subsidiary is a CFC, and (B) such Capital Stock represent more than 65%
of the outstanding voting Capital Stock of such Subsidiary, (ii) any rights or
interest in any contract, lease, permit, license, charter or license agreement
covering real or personal property of any Grantor or the property governed by
any such contract if under the terms of such contract, lease, permit, license,
charter or license agreement, or applicable law with respect thereto, the valid
grant of a security interest or lien therein or on property governed thereby is
prohibited as a matter of law or under the terms of such contract, lease,
permit, license, charter or license agreement or would cause a forfeiture
thereunder and such prohibition has not been waived or the consent of the other
party to such contract, lease, permit, license, charter or license agreement has
not been obtained; provided, that, the foregoing exclusions shall in no way be
construed (A) to apply if any described prohibition is unenforceable under
Section 9-406, 9-407, or 9-408 of the Code or other applicable law, or (B) to
limit, impair, or otherwise affect the Secured Party’s continuing security
interests in and liens upon any rights or interests of any Grantor in or to
(x) monies due or to become due under any described contract, lease, permit,
license, charter or license agreement (including any Accounts), or (y) any
proceeds from the sale, license, lease, or other dispositions of any such
contract, lease, permit, license, charter, license agreement, or Capital Stock,
or (iii) any “intent to use” trademark or service mark application contained in
General Intangibles if granting a security interest therein is deemed to
invalidate, void, cancel, or abandon such application; provided, that the
foregoing exclusion (A) shall not apply when the granting of a security interest
in such application is no longer deemed to invalidate, void, cancel, or abandon
such application, and (B) shall not limit, impair, or otherwise affect Secured
Party’s continuing security interests in and Liens upon any rights or interests
of any Grantor in or to any proceeds from the sale, license, lease, or other
dispositions of any such application.
     3. Security for Obligations. The Security Interest created hereby secures
the payment and performance of all the Secured Obligations, whether now existing
or arising hereafter. Without limiting the generality of the foregoing, this
Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to Secured
Party, but for the fact that they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.
     4. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Secured Party of any of the rights hereunder shall not
release any Grantor from any of its duties or obligations under such contracts
and agreements included in the Collateral, and (c) none of the members of the
Secured Party shall have any obligation or liability under such contracts and
agreements included in the Collateral by reason of this Agreement, nor shall the
Secured Party be obligated to perform any of the obligations or duties of any
Grantors thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder. Until an Event of Default shall occur and be
continuing, except as otherwise provided in this Agreement or the Subordinated
Note, Grantors shall have the right to possession and enjoyment of the
Collateral for the purpose of conducting the ordinary course of their respective
businesses, subject to and upon the terms hereof and of the Subordinated Note.
Without

7



--------------------------------------------------------------------------------



 



limiting the generality of the foregoing, it is the intention of the parties
hereto that record and beneficial ownership of the Pledged Interests, including,
all voting, consensual, and dividend rights, shall remain in the applicable
Grantor until the occurrence of an Event of Default and until Secured Party
shall notify the applicable Grantor of Secured Party’s exercise of voting,
consensual, or dividend rights with respect to the Pledged Interests pursuant to
Section 15 hereof.
     5. Representations and Warranties. Each Grantor hereby represents and
warrants as follows:
          (a) The exact legal name of each of the Grantors is set forth on the
signature pages of this Agreement.
          (b) Schedule 7 attached hereto sets forth all Real Property owned by
Grantors as of the date hereof.
          (c) Such Grantor is the sole legal and beneficial owner or licensee of
all Intellectual Property that is material to the conduct of its business as
currently contemplated (other than non-exclusive licenses of Intellectual
Property in the ordinary course of business where such Grantor is the licensor).
As of the date hereof, no Grantor has any interest in, or title to, any material
Copyrights, material Intellectual Property Licenses, material Patents, material
Trademarks, or material Copyrights except as set forth on Schedules 1, 2, 3 and
5, respectively, attached hereto. This Agreement is effective to create a valid
and continuing Lien on such Copyrights, Intellectual Property Licenses, Patents
and registered Trademarks or Trademark applications (except for Trademark
applications filed on an intent-to-use basis) and, upon filing of the Copyright
Security Agreement with the United States Copyright Office and filing of the
Patent Security Agreement and the Trademark Security Agreement with the United
States Patent and Trademark Office, and the filing of appropriate financing
statements in the jurisdictions listed on Schedule 8 hereto, all action
necessary to perfect the Security Interest in and to each Grantor’s Patents,
material Trademarks, or registered Copyrights has been taken and such perfected
Security Interests are enforceable to such extent as against any and all
creditors of and purchasers from any Grantor. No Grantor has any interest in any
Copyright that is necessary in connection with the operation of the Borrower’s
business, except for those Copyrights, identified on Schedule 1 attached hereto
which have been registered with the United States Copyright Office.
          (d) This Agreement creates a valid security interest in the Collateral
of each of Grantors, to the extent a security interest therein can be created
under the Code, securing the payment of the Secured Obligations. Except to the
extent a security interest in the Collateral cannot be perfected by the filing
of a financing statement under the Code, all filings and other actions necessary
to perfect such security interest have been duly taken or will have been taken
upon the filing of financing statements listing each applicable Grantor, as a
debtor, and Secured Party, as secured party, in the jurisdictions listed next to
such Grantor’s name on Schedule 8 attached hereto. Upon the making of such
filings, Secured Party shall have a priority (which security interest is junior
only to the Liens of the First Lien Agent and the Permitted Liens arising as a
matter of law or granted in connection with a purchased money indebtedness or a
capitalized lease) perfected security interest in the Collateral of each Grantor
to the extent such security interest can be perfected by the filing of a
financing statement. All action by any Grantor necessary to perfect such
security interest on each item of Collateral has been duly taken.
          (e) (i) Except for the Security Interest created hereby, each Grantor
is and will at all times be the sole holder of record and the legal and
beneficial owner, free and clear of all Liens other than Permitted Liens, of the
Pledged Interests indicated on Schedule 4 as being owned by such Grantor and,
when acquired by such Grantor, any Pledged Interests acquired after the date
hereof; (ii) all of the Pledged Interests (other than Pledged Interests received
from insolvent or troubled entities as a result of

8



--------------------------------------------------------------------------------



 



delinquent accounts) are duly authorized, validly issued, fully paid and
nonassessable and the Pledged Interests constitute or will constitute the
percentage of the issued and outstanding Capital Stock of the Pledged Companies
of such Grantor identified on Schedule 4 hereto as supplemented or modified by
any Pledged Interests Addendum or any Supplement to this Agreement; (iii) such
Grantor has the right and requisite authority to pledge, the Investment Related
Property (other than Investment Related Property received from insolvent or
troubled entities as a result of delinquent accounts) pledged by such Grantor to
Secured Party as provided herein; (iv) all actions necessary to perfect,
establish the first priority (except for Permitted Liens) of, or otherwise
protect, Secured Party’s Liens in the Investment Related Collateral, and the
proceeds thereof, will have been duly taken, (A) upon the execution and delivery
of this Agreement; (B) upon the taking of possession by Secured Party of any
certificates constituting the Pledged Interests, to the extent such Pledged
Interests are represented by certificates, together with undated powers endorsed
in blank by the applicable Grantor; (C) upon the filing of financing statements
in the applicable jurisdiction set forth on Schedule 8 attached hereto for such
Grantor with respect to the Pledged Interests of such Grantor that are not
represented by certificates, and (D) with respect to any Securities Accounts,
upon the execution and delivery of Control Agreements with respect thereto; and
(v) each Grantor will deliver to the Secured Party (or, with respect to any
Pledged Interests created or obtained after the date hereof, will deliver in
accordance with Sections 6(a) and 8 hereof) all certificates representing the
Pledged Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers endorsed in blank with respect
to such certificates. None of the Pledged Interests owned or held by such
Grantor has been issued or transferred in violation of any securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject.
          (f) No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (i) for the grant of a Security Interest by such
Grantor in and to the Collateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by such Grantor, or
(ii) for the exercise by Secured Party of the voting or other rights provided
for in this Agreement with respect to the Investment Related Property (other
than Investment Related Property received from insolvent or troubled entities as
a result of delinquent accounts) or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of securities generally. No Intellectual Property License to which such
Grantor is a party requires any consent for such Grantor to grant the security
interest granted hereunder in such Grantor’s right, title or interest in or to
any Copyrights, Patents, Trademarks or material Intellectual Property Licenses.
          (g) Schedule 9 attached hereto sets forth all motor vehicles owned by
Grantors as of the date hereof, by model, model year and vehicle identification
number (“VIN”).
          (h) Schedule 10 attached hereto sets forth all Pledged Notes. Unless
otherwise permitted by the Subordinated Note, the proceeds of the loans
evidenced by each Pledged Note have been fully disbursed, and no Grantor has any
obligation to make any future advances or other disbursements under or in
respect of any of the Pledged Notes.
     6. Covenants. Each Grantor, jointly and severally, covenants and agrees
with the Secured Party that from and after the date of this Agreement and until
the date of termination of this Agreement in accordance with Section 22 hereof:
          (a) Possession of Collateral. In the event that any Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral,
Investment Related Property, or Chattel Paper, and if and to the extent that
perfection or priority of Secured Party’s Security Interest is dependent on or

9



--------------------------------------------------------------------------------



 



enhanced by possession, from and after the payment in full of the Senior
Obligations (as such term is defined in the Subordination Agreement) and the
termination of the commitments under the Senior Loan Documents (as such term is
defined in the Subordination Agreement) the applicable Grantor, as promptly as
practicable upon the request of the Secured Party, and in accordance with
Section 8 hereof, shall execute such other documents and instruments as shall be
reasonably requested by Secured Party or, if applicable, endorse and deliver
physical possession of such Negotiable Collateral (other than items deposited or
to be deposited for collection), Investment Related Property, or Chattel Paper
to Secured Party, together with such undated powers endorsed in blank as shall
be requested by Secured Party;
          (b) Chattel Paper.
               (i) From and after the payment in full of the Senior Obligations
(as such term is defined in the Subordination Agreement) and the termination of
commitments under the Senior Loan Documents (as such term is defined in the
Subordination Agreement), upon the request of the Secured Party, each Grantor
shall as promptly as practicable take all steps reasonably necessary to grant
Secured Party control of all electronic Chattel Paper in accordance with the
Code and all “transferable records” as that term is defined in Section 16 of the
Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction;
               (ii) If any Grantor retains possession of any Chattel Paper or
instruments (which retention of possession shall be subject to the extent
permitted hereby and by the Financing Agreement), promptly upon the request of
Secured Party, such Chattel Paper and instruments shall be marked with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the Security Interest of Sun Mackie LLC”;
          (c) Control Agreements.
               (i) To the extent required by the Subordinated Note, each Grantor
shall obtain an authenticated Control Agreement, from each bank holding a
Deposit Account for such Grantor;
               (ii) To the extent required by the Subordinated Note, each
Grantor shall obtain authenticated Control Agreements, from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any Grantor;
          (d) Letter-of-Credit Rights. From and after the payment in full of the
Senior Loan Obligations (as such term is defined in the Subordination Agreement)
and the termination of the commitments under the Senior Loan Documents (as such
term is defined in the Subordination Agreement), each Grantor that is or becomes
the beneficiary of a letter of credit shall promptly (and in any event within 5
Business Days after becoming a beneficiary), notify Secured Party thereof and,
upon the request by Secured Party, enter into a tri-party agreement with Secured
Party and the issuer or confirming bank with respect to letter-of-credit rights
(as that term is defined in the Code) assigning such letter-of-credit rights to
Secured Party and directing all payments thereunder to Secured Party’s Account,
all in form and substance satisfactory to Secured Party;
          (e) Commercial Tort Claims. Each Grantor shall promptly (and in any
event within 5 Business Days of receipt thereof), notify Secured Party in
writing upon incurring or otherwise obtaining a Commercial Tort Claim involving
a claim in excess of $150,000 against any third party and, upon request of
Secured Party, promptly amend Schedule 6 to this Agreement to describe such
after-acquired Commercial Tort Claim in a manner that reasonably identifies such
Commercial Tort Claim, and hereby authorizes the

10



--------------------------------------------------------------------------------



 



filing of additional financing statements or amendments to existing financing
statements and do such other acts or things deemed necessary or desirable by
Secured Party to give Secured Party a priority (subject to Permitted Liens and
Liens of the First Lien Agent), perfected security interest in any such
Commercial Tort Claim;
          (f) Government Contracts. If any Account or Chattel Paper arises out
of a contract or contracts with the United States of America or any department,
agency, or instrumentality thereof, Grantors shall promptly (and in any event
within 5 Business Days of the creation thereof) notify Secured Party thereof in
writing and execute any instruments or take any steps reasonably required by
Secured Party in order that all moneys due or to become due under such contract
or contracts shall be assigned to Secured Party, and notice thereof given under
the Assignment of Claims Act or other applicable law;
          (g) Intellectual Property.
               (i) Upon request of Secured Party, in order to facilitate filings
with the United States Patent and Trademark Office and the United States
Copyright Office, each Grantor shall execute and deliver to Secured Party one or
more Copyright Security Agreements, Trademark Security Agreements, or Patent
Security Agreements to further evidence Secured Party’s Lien on such Grantor’s
Patents, Trademarks, or Copyrights, and the General Intangibles of such Grantor
relating thereto or represented thereby;
               (ii) Each Grantor shall have the duty, to the extent necessary or
economically desirable in the operation of such Grantor’s business, (A) to sue
for infringement, misappropriation, or dilution and to recover any and all
damages for such infringement, misappropriation, or dilution, (B) to prosecute
diligently any trademark application or service mark application that is part of
the Trademarks pending as of the date hereof or hereafter until the termination
of this Agreement, (C) to prosecute diligently any patent application that is
part of the Patents pending as of the date hereof or hereafter until the
termination of this Agreement, and (D) to take all necessary action to preserve
and maintain all of such Grantor’s Patents, Trademarks, Copyrights, Intellectual
Property Licenses, and its rights therein, including the filing of applications
for renewal, affidavits of use, affidavits of noncontestability and opposition
and interference and cancellation proceedings. Each Grantor shall promptly file
an application with the United States Copyright Office for any Copyright that
has not been registered with the United States Copyright Office if such
Copyright is necessary in connection with the operation of such Grantor’s
business. Any expenses incurred in connection with the foregoing shall be borne
by the appropriate Grantor. Each Grantor further agrees not to abandon any
material Patent, Trademark, Copyright, or Intellectual Property License that is
necessary or economically desirable in the operation of such Grantor’s business
without the prior written consent of Secured Party;
               (iii) Grantors acknowledge and agree that the Secured Party shall
have no duties with respect to the Trademarks, Patents, Copyrights, or
Intellectual Property Licenses. Without limiting the generality of this
Section 6(g), Grantors acknowledge and agree that Secured Party shall not be
under any obligation to take any steps necessary to preserve rights in the
Trademarks, Patents, Copyrights, or Intellectual Property Licenses against any
other Person, but a Secured Party may do so at its option from and after the
occurrence and during the continuance of an Event of Default, and all expenses
incurred in connection therewith (including, reasonable fees and expenses of
attorneys and other professionals) shall be for the sole account of Borrower and
shall be chargeable to the Loan Account;
               (iv) In no event shall any Grantor, either itself or through any
agent, employee, licensee, or designee, file an application for the registration
of any Copyright with the United States Copyright Office without giving Secured
Party prior written notice thereof or any Patent or

11



--------------------------------------------------------------------------------



 



Trademark with the United States Patent and Trademark Office without giving
Secured Party written notice thereof promptly thereafter. Promptly upon any such
filing, each Grantor shall comply with Section 6(g)(i) hereof;
          (h) Investment Related Property.
               (i) If any Grantor shall receive or become entitled to receive
any Pledged Interests (other than Pledged Interests of little or no value that
are received from insolvent or troubled entities as a result of delinquent
accounts) after the date hereof, it shall promptly (and in any event within 5
Business Days of receipt thereof) deliver to Secured Party a duly executed
Pledged Interests Addendum identifying such Pledged Interests;
               (ii) Upon the occurrence and during the continuance of an Event
of Default, all sums of money and property paid or distributed in respect of the
Investment Related Property which are received by any Grantor shall be held by
the Grantors in trust for the benefit of Secured Party segregated from such
Grantor’s other property, and such Grantor shall deliver such property forthwith
to Secured Party in the exact form received;
               (iii) [intentionally omitted];
               (iv) No Grantor shall make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests, in each
case, that would materially adversely affect the rights of Secured Party or the
value of the applicable Collateral other than pursuant to the Loan Documents;
               (v) Each Grantor agrees that it will cooperate with Secured Party
in obtaining all necessary approvals and making all necessary filings under
federal, state, local, or foreign law in connection with the Security Interest
on the Investment Related Property or any sale or transfer thereof;
               (vi) As to all limited liability company or partnership
interests, issued under any Pledged Operating Agreement or Pledged Partnership
Agreement, all limited liability company or partnership interests, issued each
Grantor hereby represents, warrants and covenants that the Pledged Interests
issued pursuant to such agreement (A) are not and shall not be dealt in or
traded on securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Pledgor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction;
          (i) Real Property; Fixtures. Each Grantor covenants and agrees that
upon the acquisition of any fee interest in Real Property it will promptly (and
in any event within 5 Business Days of acquisition) notify Secured Party of the
acquisition of such Real Property and will grant to Secured Party, a priority
mortgage (subject to Permitted Liens and Liens of the First Lien Agent) on each
fee interest in Real Property now or hereafter owned by such Grantor and shall
deliver such other documentation and opinions, in form and substance
satisfactory to Secured Party, in connection with the grant of such mortgage as
Secured Party shall request in its reasonable discretion, including title
insurance policies, financing statements, fixture filings and environmental
audits and such Grantor shall pay all recording costs, intangible taxes and
other fees and costs (including reasonable attorneys fees and

12



--------------------------------------------------------------------------------



 



expenses) incurred in connection therewith. Each Grantor acknowledges and agrees
that, to the extent permitted by applicable law, all of the Collateral shall
remain personal property regardless of the manner of its attachment or
affixation to real property.
          (j) Transfers and Other Liens. Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as expressly permitted by the
Financing Agreement, or (ii) create or permit to exist any Lien upon or with
respect to any of the Collateral of any of Grantors, except for Permitted Liens
and Liens of the First Lien Agent. The inclusion of Proceeds in the Collateral
shall not be deemed to constitute Secured Party’s consent to any sale or other
disposition of any of the Collateral except as expressly permitted in the
Financing Agreement, Subordinated Note or this Agreement;
          (k) Other Actions as to Any and All Collateral. Each Grantor shall
promptly (and in any event within 5 Business Days of acquiring or obtaining such
Collateral) notify Secured Party in writing upon acquiring or otherwise
obtaining any Collateral after the date hereof consisting of (i) Trademarks,
Patents, Copyrights, Intellectual Property Licenses, Investment Related
Property, Chattel Paper (electronic, tangible or otherwise) (provided that such
Grantor shall have no obligation to comply with this Section 6(k) with respect
to Chattel Paper until the aggregate value of such Chattel Paper in which
Grantors have an interest exceeds $100,000), documents (as defined in Article 9
of the Code) (provided that such Grantor shall have no obligation to comply with
this Section 6(k) with respect to documents until the aggregate value of such
documents in which Grantors have an interest exceeds $100,000), promissory notes
(as defined in the Code) (provided that such Grantor shall have no obligation to
comply with this Section 6(k) with respect to promissory notes until the
aggregate value of such promissory notes in which Grantors have an interest
exceeds $100,000), or instruments (as defined in the Code) (other than items
deposited or to be deposited for collection) or (ii) any amount payable under or
in connection with any of the Collateral being or becoming evidenced after the
date hereof by any Chattel Paper, documents, promissory notes, or instruments
(other than items deposited or to be deposited for collection) and, in each such
case upon the request of Secured Party and in accordance with Section 8 hereof,
promptly execute such other documents, or if applicable, deliver such Chattel
Paper, other documents or certificates evidencing any Investment Related
Property in accordance with Section 6 hereof and do such other acts or things
deemed reasonably necessary by Secured Party to protect Secured Party’s Security
Interest therein; and
          (l) Motor Vehicles. Upon request of Secured Party, with respect to all
motor vehicles constituting Collateral and owned by any Grantor, Grantor shall
deliver to Secured Party, a certificate of title for all such motor vehicles
which fair market value individually or in aggregate exceeds $100,000 and shall
cause those title certificates to be filed (with Secured Party’s lien noted
thereon) in the appropriate state motor vehicle filing office.
          (m) Pledged Notes. Without Secured Party’s prior written consent, no
Grantor shall (i) waive, release, or forgive all or any portion of any
obligation to pay principal or interest in respect of any of the Pledged Notes,
(ii) agree to, assign or surrender its rights or interests under any of the
Pledged Notes, (iii) terminate or cancel any of the Pledged Notes, or (iv)
materially modify, change, supplement, or amend any of the Pledged Notes in a
manner that would materially and adversely affect the value of the Pledged
Notes.
     7. Relation to Other Security Documents. The provisions of this Agreement
shall be read and construed with the other agreements referred to below in the
manner so indicated.
          (a) Patent, Trademark, Copyright Security Agreements. The provisions
of the Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security

13



--------------------------------------------------------------------------------



 



Agreements, Trademark Security Agreements, or the Patent Security Agreements
shall limit any of the rights or remedies of Secured Party hereunder.
          (b) Subordination Agreement. Anything herein to the contrary
notwithstanding, the liens and security interests securing the obligations
evidenced by this Agreement, the exercise of any right or remedy with respect
thereto, the performance of the covenants hereunder, and certain of the rights
of the holder hereof are subject to the provisions of the Intercreditor
Agreement dated as of the date hereof, by and between Ableco Finance LLC, as
First Lien Agent, and Secured Party, as Junior Lender and the priority of the
liens of the First Lien Agent. In the event of any conflict between the terms of
the Subordination Agreement and this Agreement, the terms of the Subordination
Agreement shall govern and control.
     8. Further Assurances.
          (a) Each Grantor agrees that from time to time, at its own expense,
such Grantor will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or that Secured
Party may reasonably request, in order to perfect and protect any Security
Interest granted or purported to be granted hereby or to enable Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.
          (b) Each Grantor authorizes the filing by Secured Party of financing
or continuation statements, or amendments thereto, and such Grantor will execute
and deliver to Secured Party such other instruments or notices, as may be
necessary or as Secured Party may reasonably request, in order to perfect and
preserve the Security Interest granted or purported to be granted hereby.
          (c) Each Grantor authorizes Secured Party at any time and from time to
time to file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, and
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. Each Grantor also hereby
ratifies any and all financing statements or amendments previously filed by
Secured Party in any jurisdiction.
          (d) Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of Secured Party, subject to such Grantor’s rights under
Section 9-509(d)(2) of the Code.
     9. Secured Party’s Right to Perform Contracts. Upon the occurrence and
during the continuance of an Event of Default, Secured Party (or its designee)
may proceed to perform any and all of the obligations of any Grantor contained
in any contract, lease, or other agreement and exercise any and all rights of
any Grantor therein contained as fully as such Grantor itself could.
     10. Secured Party Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints Secured Party its attorney-in-fact, with full authority in
the place and stead of such Grantor and in the name of such Grantor or
otherwise, at such time as an Event of Default has occurred and is continuing,
to take any action and to execute any instrument which Secured Party may
reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, including:

14



--------------------------------------------------------------------------------



 



          (a) to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts or any other Collateral of such Grantor;
          (b) to receive and open all mail addressed to such Grantor and to
notify postal authorities to change the address for the delivery of mail to such
Grantor to that of Secured Party;
          (c) to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;
          (d) to file any claims or take any action or institute any proceedings
which Secured Party may deem necessary or desirable for the collection of any of
the Collateral of such Grantor or otherwise to enforce the rights of Secured
Party with respect to any of the Collateral;
          (e) to repair, alter, or supply goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to such Grantor in
respect of any Account of such Grantor;
          (f) to use any labels, Patents, Trademarks, trade names, URLs, domain
names, industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and
          (g) Secured Party shall have the right, but shall not be obligated, to
bring suit in its own name to enforce the Trademarks, Patents, Copyrights and
Intellectual Property Licenses and, if Secured Party shall commence any such
suit, the appropriate Grantor shall, at the request of Secured Party, do any and
all lawful acts and execute any and all proper documents reasonably required by
Secured Party in aid of such enforcement.
     To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue of this
Section 10. This power of attorney is coupled with an interest and shall be
irrevocable until this Agreement is terminated.
     11. Secured Party May Perform. If any Grantor fails to perform any
agreement contained herein, Secured Party may itself perform, or cause
performance of, such agreement, and the reasonable expenses of Secured Party
incurred in connection therewith shall be payable, jointly and severally, by
Grantors.
     12. Secured Party’s Duties. The powers conferred on Secured Party hereunder
are solely to protect Secured Party’s interest in the Collateral, and shall not
impose any duty upon Secured Party to exercise any such powers. Except for the
safe custody of any Collateral in its actual possession and the accounting for
moneys actually received by it hereunder, Secured Party shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral. Secured
Party shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its actual possession if such Collateral is
accorded treatment substantially equal to that which Secured Party accords its
own property.
     13. Collection of Accounts, General Intangibles and Negotiable Collateral.
At any time upon the occurrence and during the continuation of an Event of
Default, Secured Party or Secured Party’s designee may (a) notify Account
Debtors of any Grantor that the Accounts, General Intangibles, Chattel Paper or
Negotiable Collateral have been assigned to Secured Party, or that Secured Party
has a security interest therein, and (b) collect the Accounts, General
Intangibles and Negotiable Collateral directly, and

15



--------------------------------------------------------------------------------



 



any collection costs and expenses shall constitute part of such Grantor’s
Secured Obligations under the Subordinated Note.
     14. Disposition of Pledged Interests by Secured Party. None of the Pledged
Interests existing as of the date of this Agreement are, and none of the Pledged
Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration. Each Grantor understands that in connection with such
disposition, Secured Party may approach only a restricted number of potential
purchasers and further understands that a sale under such circumstances may
yield a lower price for the Pledged Interests than if the Pledged Interests were
registered and qualified pursuant to federal and state securities laws and sold
on the open market. Each Grantor, therefore, agrees that: (a) if Secured Party
shall, pursuant to the terms of this Agreement, sell or cause the Pledged
Interests or any portion thereof to be sold at a private sale, Secured Party
shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so shall not be considered in determining the
commercial reasonableness of such action) as to the best manner in which to
offer the Pledged Interest or any portion thereof for sale and as to the best
price reasonably obtainable at the private sale thereof; and (b) such reliance
shall be conclusive evidence that Secured Party has handled the disposition in a
commercially reasonable manner.
     15. Voting Rights.
          (a) Upon the occurrence and during the continuation of an Event of
Default, (i) Secured Party may, at its option, and with 2 Business Days prior
notice to any Grantor, and in addition to all rights and remedies available to
Secured Party under any other agreement, at law, in equity, or otherwise,
exercise all voting rights, and all other ownership or consensual rights in
respect of the Pledged Interests owned by such Grantor, but under no
circumstances is Secured Party obligated by the terms of this Agreement to
exercise such rights, and (ii) if Secured Party duly exercises its right to vote
any of such Pledged Interests, each Grantor hereby appoints Secured Party, such
Grantor’s true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such
Pledged Interests in any manner Secured Party deems advisable for or against all
matters submitted or which may be submitted to a vote of shareholders, partners
or members, as the case may be. The power-of-attorney granted hereby is coupled
with an interest and shall be irrevocable.
          (b) For so long as any Grantor shall have the right to vote the
Pledged Interests owned by it, such Grantor covenants and agrees that it will
not, without the prior written consent of Secured Party, vote or take any
consensual action with respect to such Pledged Interests which would materially
adversely affect the rights of Secured Party or the value of the Pledged
Interests or that would be inconsistent with or result in any violation of any
provision of the Subordinated Note.
     16. Remedies. Upon the occurrence and during the continuance of an Event of
Default:
          (a) Secured Party may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein, in the Subordinated
Note, or otherwise available to it, all the rights and remedies of a secured
party on default under the Code or any other applicable law. Without limiting
the generality of the foregoing, each Grantor expressly agrees that, in any such
event, Secured Party without demand of performance or other demand,
advertisement or notice of any kind (except a notice specified below of time and
place of public or private sale) to or upon any of Grantors or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the Code or any other applicable law),
may take immediate possession of all or any portion of the Collateral and
(i) require Grantors to, and each Grantor hereby agrees that it will at its own
expense

16



--------------------------------------------------------------------------------



 



and upon request of Secured Party forthwith, assemble all or part of the
Collateral as directed by Secured Party and make it available to Secured Party
at one or more locations where such Grantor regularly maintains Inventory, and
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Secured
Party’s offices or elsewhere, for cash, on credit, and upon such other terms as
Secured Party may deem commercially reasonable. Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least 10 days notice to any
of Grantors of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification and
specifically such notice shall constitute a reasonable “authenticated
notification of disposition” within the meaning of Section 9-611 of the Code.
Secured Party shall not be obligated to make any sale of Collateral regardless
of notice of sale having been given. Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.
          (b) Upon the occurrence and during the continuance of an Event of
Default, Secured Party is hereby granted a license or other right to use,
without liability for royalties or any other charge, each Grantor’s labels,
Patents, Copyrights, rights of use of any name, trade secrets, trade names,
Trademarks, service marks and advertising matter, URLs, domain names, industrial
designs, other industrial or intellectual property or any property of a similar
nature, whether owned by any of Grantors or with respect to which any of
Grantors have rights under license, sublicense, or other agreements, as it
pertains to the Collateral, in preparing for sale, advertising for sale and
selling any Collateral, and each Grantor’s rights under all licenses and all
franchise agreements shall inure to the benefit of Secured Party.
          (c) Any cash held by Secured Party as Collateral and all cash proceeds
received by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied against the
Secured Obligations. In the event the proceeds of Collateral are insufficient to
satisfy all of the Secured Obligations in full, each Grantor shall remain
jointly and severally liable for any such deficiency.
          (d) Each Grantor hereby acknowledges that the Secured Obligations
arose out of a commercial transaction, and agrees that if an Event of Default
shall occur and be continuing Secured Party shall have the right to an immediate
writ of possession without notice of a hearing. Secured Party shall have the
right to the appointment of a receiver for the properties and assets of each of
Grantors, and each Grantor hereby consents to such rights and such appointment
and hereby waives any objection such Grantors may have thereto or the right to
have a bond or other security posted by Secured Party.
     17. Remedies Cumulative. Each right, power, and remedy of Secured Party as
provided for in this Agreement or the Subordinated Note or now or hereafter
existing at law or in equity or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power, or remedy
provided for in this Agreement or the Subordinated Note or now or hereafter
existing at law or in equity or by statute or otherwise, and the exercise or
beginning of the exercise by Secured Party, of any one or more of such rights,
powers, or remedies shall not preclude the simultaneous or later exercise by
Secured Party of any or all such other rights, powers, or remedies.
     18. Marshaling. Secured Party shall not be required to marshal any present
or future collateral security (including but not limited to the Collateral) for,
or other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising. To
the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede

17



--------------------------------------------------------------------------------



 



the enforcement of Secured Party’s rights and remedies under this Agreement or
under any other instrument creating or evidencing any of the Secured Obligations
or under which any of the Secured Obligations is outstanding or by which any of
the Secured Obligations is secured or payment thereof is otherwise assured, and,
to the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.
     19. Indemnity and Expenses.
          (a) Each Grantor agrees to indemnify Secured Party from and against
all claims, lawsuits and liabilities (including reasonable out-of-pocket
attorneys fees) growing out of or resulting from this Agreement (including,
enforcement of this Agreement) or the Subordinated Note, except claims, losses
or liabilities resulting from the gross negligence or willful misconduct of the
Related Party seeking indemnification as determined by a final non-appealable
order of a court of competent jurisdiction. This provision shall survive the
termination of this Agreement and the Subordinated Note and the repayment of the
Secured Obligations.
          (b) Grantors, jointly and severally, shall, upon demand, pay to
Secured Party all out of pocket costs and expenses which Secured Party may incur
in connection with (i) the administration of this Agreement, (ii) the custody,
preservation, use or operation of, or, upon an Event of Default, the sale of,
collection from, or other realization upon, any of the Collateral in accordance
with this Agreement and Subordinated Note, (iii) the exercise or enforcement of
any of the rights of Secured Party hereunder or (iv) the failure by any of
Grantors to perform or observe any of the provisions hereof.
     20. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any of
Grantors herefrom, shall in any event be effective unless the same shall be in
writing and signed by Secured Party, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No amendment of any provision of this Agreement shall be effective unless
the same shall be in writing and signed by Secured Party and each of Grantors to
which such amendment applies.
     21. Addresses for Notices. All notices and other communications provided
for hereunder shall be given in the form and manner and delivered to Secured
Party at its address specified in the Subordinated Note, and to any of the
Grantors at their respective addresses specified in the Subordinated Note, or,
as to any party, at such other address as shall be designated by such party in a
written notice to the other party.
     22. Continuing Security Interest: Assignments under Subordinated Note. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Secured Obligations have
been paid in full in cash and the Subordinated Note terminated in accordance
with Section 9 thereof, (b) be binding upon each of Grantors, and their
respective successors and assigns, and (c) inure to the benefit of, and be
enforceable by, Secured Party, and its successors, transferees and assigns. Upon
payment in full in cash of the Secured Obligations in accordance with the
provisions of the Subordinated Note in accordance with Section 9 thereof, the
Security Interest granted hereby shall terminate and this Agreement and all
rights to the Collateral shall revert to Grantors or any other Person entitled
thereto. At such time, Secured Party will authorize the filing of appropriate
termination statements to terminate such Security Interests. No transfer or
renewal, extension, assignment, or termination of this Agreement or the
Subordinated Note, or any other instrument or

18



--------------------------------------------------------------------------------



 



document executed and delivered by any Grantor to Secured Party nor any
additional Loans made by any Secured Party to Borrower, nor the taking of
further security, nor the retaking or re-delivery of the Collateral to Grantors,
or any of them, by Secured Party, shall release any of Grantors from any
obligation, except a release or discharge executed in writing by Secured Party
in accordance with the provisions of the Subordinated Note. Secured Party shall
not by any act, delay, omission or otherwise, be deemed to have waived any of
its rights or remedies hereunder, unless such waiver is in writing and signed by
Secured Party and then only to the extent therein set forth. A waiver by Secured
Party of any right or remedy on any occasion shall not be construed as a bar to
the exercise of any such right or remedy which Secured Party would otherwise
have had on any other occasion.
     23. GOVERNING LAW. THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND
THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE
OF NEW YORK.
     24. CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. EACH OF THE
PARTIES HERETO AGREE THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS; EACH GRANTOR HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES, AND
DOCUMENTS IN ANY SUIT, ACTION, OR PROCEEDING BROUGHT IN THE UNITED STATES OF
AMERICA ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BY THE MAILING (BY
REGISTERED MAIL OR CERTIFIED MAIL, POSTAGE PREPAID) OR DELIVERING OF A COPY OF
SUCH PROCESS TO SUCH GRANTOR, C/O BORROWER, AT THE BORROWER’S ADDRESS FOR
NOTICES AS SET FORTH IN THE SUBORDINATED NOTE. THE GRANTORS AGREE THAT A FINAL
NONAPPEALABLE JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE SECURED
PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GRANTOR IN ANY OTHER JURISDICTION.
EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY GRANTOR HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH GRANTOR
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.
     25. WAIVER OF JURY TRIAL, ETC. EACH GRANTOR AND SECURED PARTY HEREBY WAIVE
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR

19



--------------------------------------------------------------------------------



 



COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH GRANTOR
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF SECURED PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SECURED PARTY OR ANY LENDER WOULD
NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE
FOREGOING WAIVERS. EACH GRANTOR HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR SECURED PARTY ENTERING INTO THIS AGREEMENT.
     26. New Subsidiaries. Each Grantor shall cause any new direct or indirect
Subsidiary (whether by acquisition or creation) of any Grantor that becomes a
Person comprising Borrower under the Subordinated Note shall execute and deliver
in favor of Secured Party an instrument in the form of Annex 1 attached hereto.
Upon the execution and delivery of Annex 1 by such new Subsidiary, such
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any
instrument adding an additional Grantor as a party to this Agreement shall not
require the consent of any Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor hereunder.
     27. Intentionally Omitted.
     28. Miscellaneous.
          (a) This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.
          (b) Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
          (c) Headings used in this Agreement are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.
          (d) The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.
          (e) Unless the context of this Agreement clearly requires otherwise,
the definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the

20



--------------------------------------------------------------------------------



 



context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation,” whether or not so
expressly stated in each such instance and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. References in this Agreement to “determination” by any Secured
Party include estimates honestly made by such Secured Party (in the case of
quantitative determinations) and beliefs honestly held by such Secured Party (in
the case of qualitative determinations).
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned parties hereto have executed this
Agreement by and through their duly authorized officers, as of the day and year
first above written.

                        GRANTORS:   LOUD TECHNOLOGIES INC.,
 
  a Washington corporation      
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                MACKIE DESIGN INC.,
a Washington corporation  
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                SIA SOFTWARE COMPANY, INC.,
a New York corporation  
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                ST. LOUIS MUSIC, INC.,
a Missouri corporation  
 
  By:        
 
           
 
  Name:        
 
  Title:        

[SIGNATURE PAGE TO SUBORDINATED SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



              SECURED PARTY:   [SUN MACKIE LLC],
a Delaware limited liability company
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

[SIGNATURE PAGE TO SUBORDINATED SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
COPYRIGHTS

1



--------------------------------------------------------------------------------



 



SCHEDULE 2
INTELLECTUAL PROPERTY LICENSES

2



--------------------------------------------------------------------------------



 



SCHEDULE 3
PATENTS

1



--------------------------------------------------------------------------------



 



SCHEDULE 4
PLEDGED COMPANIES

                                      Percentage         Name of Pledged  
Number of   Class of   of Class   Certificate Name of Pledgor   Company  
Shares/Units   Interests   Owned   Nos.
 
                   

1



--------------------------------------------------------------------------------



 



SCHEDULE 5
TRADEMARKS

1



--------------------------------------------------------------------------------



 



SCHEDULE 6
COMMERCIAL TORT CLAIMS
[include specific case caption or descriptions per Official Code Comment 5 to
Section 9-108 of the
Code]

1



--------------------------------------------------------------------------------



 



SCHEDULE 7
OWNED REAL PROPERTY

1



--------------------------------------------------------------------------------



 



SCHEDULE 8
LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

     
Grantor
  Jurisdictions

1



--------------------------------------------------------------------------------



 



SCHEDULE 9
OWNED MOTOR VEHICLES

1



--------------------------------------------------------------------------------



 



SCHEDULE 10
PLEDGED NOTES

1



--------------------------------------------------------------------------------



 



ANNEX 1 TO SECURITY AGREEMENT
FORM OF SUPPLEMENT
     Supplement No.                      (this “Supplement”) dated as of
                                         , 20                     , to the
Security Agreement dated as of March                     , 2008 (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), by each of the parties listed on the signature pages thereto and
those additional entities that thereafter become parties thereto (collectively,
jointly and severally, “Grantors” and each individually “Grantor”), and EW GOLF
HOLDING CORP., a Delaware corporation (together with its successors and assigns,
if any, in such capacity “Secured Party”).
WITNESSETH:
     WHEREAS, that certain Senior Subordinated Promissory Note dated as of
October 19, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, including all exhibits and schedules thereto, the “Subordinated
Note”) executed by LOUD TECHNOLOGIES INC., a Washington corporation (“Borrower”)
is issued in favor of the Secured Party and pursuant to the Subordinated Note,
each of the Grantors listed on the signature pages thereto has guaranteed the
obligations of the Borrower in favor of the Secured Party, and
     WHEREAS, capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Subordinated Note; and
     WHEREAS, Grantors have entered into the Security Agreement in order to
induce the Secured Party to make certain financial accommodations to Borrower;
and
     WHEREAS, pursuant to Section 26 of the Security Agreement, any new direct
or indirect Subsidiary (whether by acquisition or creation) of any Grantor that
becomes a Person composing Borrower under the Subordinated Note (each, a “New
Grantor”) shall execute and deliver this Supplement in favor of Secured Party.
     NOW, THEREFORE, for and in consideration of the foregoing and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:
     1. In accordance with Section 26 of the Security Agreement, each New
Grantor, by its signature below, becomes a “Grantor” under the Security
Agreement with the same force and effect as if originally named therein as a
“Grantor” and each New Grantor hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct on and as of the date hereof.
In furtherance of the foregoing, each New Grantor, as security for the payment
and performance in full of the Secured Obligations, does hereby grant, assign,
and pledge to Secured Party, a security interest in and security title to all
assets of such New Grantor including, all property of the type described in
Section 2 of the Security Agreement to secure the full and prompt payment of the
Secured Obligations, including, any interest thereon, plus reasonable attorneys’
fees and expenses if the Secured Obligations represented by the Security
Agreement are collected by law, through an attorney-at-law, or under advice
therefrom. Schedule 1, “Copyrights”, Schedule 2, “Intellectual Property
Licenses”, Schedule 3, “Patents”, Schedule 4, “Pledged Companies”, Schedule 5,
“Trademarks”, Schedule 6, “Commercial Tort Claims”, Schedule 7, “Owned Real
Property,” Schedule 8, “List of Uniform Commercial Code Filing Jurisdictions,”
Schedule 9, “Owned Motor Vehicles” and Schedule 10, “Pledged Notes” attached
hereto supplement Schedule 1, Schedule 2, Schedule 3, Schedule 4, Schedule 5,
Schedule 6, Schedule 7, Schedule 8, Schedule 9, and Schedule 10 respectively, to
the Security Agreement

 



--------------------------------------------------------------------------------



 



and shall be deemed a part thereof for all purposes of the Security Agreement.
Each reference to a “Grantor” in the Security Agreement shall be deemed to
include each New Grantor. The Security Agreement is incorporated herein by
reference.
     2. Each New Grantor represents and warrants to Secured Party that this
Supplement has been duly executed and delivered by such New Grantor and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other
similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).
     3. This Supplement may be executed in multiple counterparts, each of which
shall be deemed to be an original, but all such separate counterparts shall
together constitute but one and the same instrument. Delivery of a counterpart
hereof by facsimile transmission or by e-mail transmission shall be as effective
as delivery of a manually executed counterpart hereof.
     4. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
     5. This Supplement, the construction, interpretation, and enforcement
hereof and thereof, and the rights of the parties hereto and thereto with
respect to all matters arising hereunder or thereunder or related hereto or
thereto shall be determined under, governed by, and construed in accordance with
the laws of the State of New York applicable to contracts made and to be
performed in the State of New York.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each New Grantor and Secured Party have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

                        NEW GRANTORS:   [Name of New Grantor]  
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                [Name of New Grantor]
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                      SECURED PARTY:   SUN, MACKIE LLC     a Delaware limited
liability company
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

SUPPLEMENT TO SECURITY AGREEMENT

3



--------------------------------------------------------------------------------



 



EXHIBIT A
COPYRIGHT SECURITY AGREEMENT
     This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is
made as of this ___day of                     , 200___, among Grantors listed on
the signature pages hereof (collectively, jointly and severally, “Grantors” and
each individually “Grantor”), and SUN MACKIE LLC, a Delaware limited liability
company, (together with its successors and assigns, if any, in such capacity
“Secured Party”).
W I T N E S S E T H:
     WHEREAS, that certain Senior Subordinated Promissory Note dated as of
October 19, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, including all exhibits and schedules thereto, the “Subordinated
Note”) executed by LOUD TECHNOLOGIES INC., a Washington corporation (“Borrower”)
is issued in favor of the Secured Party and pursuant to the Subordinated Note,
each of the Grantors listed on the signature pages thereto has guaranteed the
obligations of the Borrower in favor of the Secured Party, and
     WHEREAS, Secured Party is willing to issue the Subordinated Note, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Secured Party, that certain Security Agreement of even date
herewith (including all annexes, exhibits or schedules thereto, as from time to
time amended, restated, supplemented or otherwise modified, the “Security
Agreement”); and
     WHEREAS, pursuant to the Security Agreement, Grantors are required to
execute and deliver to Secured Party this Copyright Security Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
     6. DEFINED TERMS. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement.
     7. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
grants to Secured Party, a continuing priority security interest in all of such
Grantor’s right, title and interest in, to and under the following, whether
presently existing or hereafter created or acquired (collectively, the
“Copyright Collateral”):
          (a) all of such Grantor’s Copyrights and Copyright Intellectual
Property Licenses to which it is a party including those referred to on
Schedule I hereto;
          (b) all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and other
General Intangibles with respect to the foregoing;
          (c) all reissues, continuations or extensions of the foregoing; and
          (d) all products and proceeds of the foregoing, including, any claim
by such Grantor against third parties for past, present or future infringement
of any Copyright or any Copyright licensed under any Intellectual Property
License.

 



--------------------------------------------------------------------------------



 



     8. SECURITY FOR SECURED OBLIGATIONS. This Copyright Security Agreement and
the Security Interest created hereby secures the payment and performance of all
the Secured Obligations, whether now existing or arising hereafter. Without
limiting the generality of the foregoing, this Copyright Security Agreement
secures the payment of all amounts which constitute part of the Obligations and
would be owed by Grantors, or any of them, to Secured Party, whether or not they
are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Grantor.
     9. SECURITY AGREEMENT. The Security Interests granted pursuant to this
Copyright Security Agreement are granted in conjunction with the Security
Interests granted to Secured Party pursuant to the Security Agreement. Each
Grantor hereby acknowledges and affirms that the rights and remedies of Secured
Party with respect to the Security Interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.
     10. AUTHORIZATION TO SUPPLEMENT. Grantors shall give Secured Party prompt
notice in writing of any additional United States copyright registrations or
applications therefor after the date hereof. Grantors hereby authorize Secured
Party unilaterally to modify this Agreement by amending Schedule I to include
any future United States registered copyrights or applications therefor of
Grantors. Notwithstanding the foregoing, no failure to so modify this Copyright
Security Agreement or amend Schedule I shall in any way affect, invalidate or
detract from Secured Party’s continuing security interest in all Collateral,
whether or not listed on Schedule I.
     11. COUNTERPARTS. This Copyright Security Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument. In proving this Copyright Security Agreement in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures delivered by a party by facsimile transmission or by e-mail
transmission shall be deemed an original signature hereto.
     12. CONSTRUCTION. Unless the context of this Copyright Security Agreement
clearly requires otherwise, the definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation,” whether or not so expressly
stated in each such instance and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Copyright Security Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Copyright Security Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. References in this Copyright Security
Agreement to “determination” by Secured Party include estimates honestly made by
Secured Party (in the case of quantitative determinations) and beliefs honestly
held by Secured Party (in the case of qualitative determinations). Any reference
herein to the satisfaction or repayment in full of the Secured Obligations shall
mean the repayment in full in cash (or cash collateralization in accordance with

2



--------------------------------------------------------------------------------



 



the terms hereof) of all Secured Obligations other than unasserted contingent
indemnification Secured Obligations. Any requirement of a writing contained
herein shall be satisfied by the transmission of a Record and any Record so
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.
[signature page follows]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Grantor has caused this Copyright Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

                        GRANTORS:   LOUD TECHNOLOGIES INC.,         a Washington
corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                MACKIE DESIGN INC.,         a Washington corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                SIA SOFTWARE COMPANY, INC.,         a New York corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                ST. LOUIS MUSIC, INC.,         a Missouri corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

COPYRIGHT SECURITY AGREEMENT

4



--------------------------------------------------------------------------------



 



              SECURED PARTY:   SUN MACKIE LLC,         a Delaware limited
liability company    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

5



--------------------------------------------------------------------------------



 



SCHEDULE I
TO
COPYRIGHT SECURITY AGREEMENT
Copyright Registrations

                  Grantor   Country   Copyright   Registration No.  
Registration Date
 
               

Copyright Licenses
COPYRIGHT SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PATENT SECURITY AGREEMENT
     This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made
this                      day of                                         ,
200                    , among the Grantors listed on the signature pages hereof
(collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and SUN MACKIE LLC, a Delaware limited liability company, (together
with its successors and assigns, if any, in such capacity “Secured Party”).
W I T N E S S E T H:
     WHEREAS, that certain Senior Subordinated Promissory Note dated as of
October 19, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, including all exhibits and schedules thereto, the “Subordinated
Note”) executed by LOUD TECHNOLOGIES INC., a Washington corporation (“Borrower”)
is issued in favor of the Secured Party and pursuant to the Subordinated Note,
each of the Grantors listed on the signature pages thereto has guaranteed the
obligations of the Borrower in favor of the Secured Party, and
     WHEREAS, Secured Party is willing to issue the Subordinated Note, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Secured Party, that certain Security Agreement of even date
herewith (including all annexes, exhibits or schedules thereto, as from time to
time amended, restated, supplemented or otherwise modified, the “Security
Agreement”); and
     WHEREAS, pursuant to the Security Agreement, Grantors are required to
execute and deliver to Secured Party this Patent Security Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
     13. DEFINED TERMS. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement.
     14. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
grants to Secured Party, a continuing priority security interest in all of such
Grantor’s right, title and interest in, to and under the following, whether
presently existing or hereafter created or acquired (collectively, the “Patent
Collateral”):
          (a) all of its Patents and Patent Intellectual Property Licenses to
which it is a party including those referred to on Schedule I hereto;
          (b) all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and other
General Intangibles with respect to the foregoing;
          (c) all reissues, continuations or extensions of the foregoing; and
          (d) all products and proceeds of the foregoing, including, any claim
by such Grantor against third parties for past, present or future infringement
of any Patent or any Patent licensed under any Intellectual Property License.

 



--------------------------------------------------------------------------------



 



     15. SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement and
the Security Interest created hereby secures the payment and performance of all
the Secured Obligations, whether now existing or arising hereafter. Without
limiting the generality of the foregoing, this Patent Security Agreement secures
the payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Secured Party, whether or not they
are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Grantor.
     16. SECURITY AGREEMENT. The Security Interests granted pursuant to this
Copyright Security Agreement are granted in conjunction with the Security
Interests granted to Secured Party pursuant to the Security Agreement. Each
Grantor hereby acknowledges and affirms that the rights and remedies of Secured
Party with respect to the Security Interest in the Patent Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.
     17. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any
new patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Patent Security Agreement shall automatically apply
thereto. Grantors shall give prompt notice in writing to Secured Party with
respect to any such new patent rights as provided in the Security Agreement.
Without limiting Grantors’ obligations under this Section 5, Grantors hereby
authorize Secured Party unilaterally to modify this Agreement by amending
Schedule I to include any such new patent rights of Grantors. Notwithstanding
the foregoing, no failure to so modify this Patent Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Secured Party’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.
     18. COUNTERPARTS. This Patent Security Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument. In proving this Patent Security Agreement in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures delivered by a party by facsimile transmission or by e-mail
transmission shall be deemed an original signature hereto.
     7. CONSTRUCTION. Unless the context of this Patent Security Agreement
clearly requires otherwise, the definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation,” whether or not so expressly
stated in each such instance and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Patent Security Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Patent Security Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. References in this Patent Security
Agreement to “determination” by Secured Party include estimates honestly made by
Secured Party (in the case of

2



--------------------------------------------------------------------------------



 



quantitative determinations) and beliefs honestly held by Secured Party (in the
case of qualitative determinations). Any reference herein to the satisfaction or
repayment in full of the Secured Obligations shall mean the repayment in full in
cash (or cash collateralization in accordance with the terms hereof) of all
Secured Obligations other than unasserted contingent indemnification Secured
Obligations. Any requirement of a writing contained herein shall be satisfied by
the transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.
[signature page follows]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Grantor has caused this Patent Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

                        GRANTORS:   LOUD TECHNOLOGIES INC.,         a Washington
corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                MACKIE DESIGN INC.,         a Washington corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                SIA SOFTWARE COMPANY, INC.,         a New York corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                ST. LOUIS MUSIC, INC.,         a Missouri corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

PATENT SECURITY AGREEMENT

4



--------------------------------------------------------------------------------



 



                        SECURED PARTY:   SUN MACKIE LLC,         a Delaware
limited liability company    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

5



--------------------------------------------------------------------------------



 



SCHEDULE I
to
PATENT SECURITY AGREEMENT
Patent Registrations/Applications

                              Application/     Grantor   Country   Patent  
Registration No.   App/Reg Date                  

Patent Licenses
PATENT SECURITY AGREEMENT

6



--------------------------------------------------------------------------------



 



EXHIBIT C
PLEDGED INTERESTS ADDENDUM
     This Pledged Interests Addendum, dated as of                      ___,
200___, is delivered pursuant to Section 6 of the Security Agreement referred to
below. The undersigned hereby agrees that this Pledged Interests Addendum may be
attached to that certain Security Agreement, dated as of
                     ___, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), made by the undersigned,
together with the other Grantors named therein, to SUN MACKIE LLC, a Delaware
limited liability company, as Secured Party. Initially capitalized terms used
but not defined herein shall have the meaning ascribed to such terms in the
Security Agreement or Subordinated Note. The undersigned hereby agrees that the
additional interests listed on this Pledged Interests Addendum as set forth
below shall be and become part of the Pledged Interests pledged by the
undersigned to the Secured Party in the Security Agreement and any pledged
company set forth on this Pledged Interests Addendum as set forth below shall be
and become a “Pledged Company” under the Security Agreement, each with the same
force and effect as if originally named therein.
     The undersigned hereby certifies that the representations and warranties
set forth in Section 4 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

                  [___________________]    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
             
 
  Title        
 
           

PLEDGED INTERESTS ADDENDUM

 



--------------------------------------------------------------------------------



 



                                                      Percentage            
Name of Pledged   Number of   Class of   of Class   Certificate Name of Pledgor
  Company   Shares/Units   Interests   Owned   Nos.

PLEDGED INTERESTS ADDENDUM

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TRADEMARK SECURITY AGREEMENT
     This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is
made this ___day of                     , 200___, among Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and SUN MACKIE LLC, a Delaware limited liability
company, (together with its successors and assigns, if any, in such capacity
“Secured Party”).
W I T N E S S E T H:
     WHEREAS, that certain Senior Subordinated Promissory Note dated as of
October 19, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, including all exhibits and schedules thereto, the “Subordinated
Note”) executed by LOUD TECHNOLOGIES INC., a Washington corporation (“Borrower”)
is issued in favor of the Secured Party and pursuant to the Subordinated Note,
each of the Grantors listed on the signature pages thereto has guaranteed the
obligations of the Borrower in favor of the Secured Party, and
     WHEREAS, Secured Party is willing to issue the Subordinated Note, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Secured Party, that certain Security Agreement of even date
herewith (including all annexes, exhibits or schedules thereto, as from time to
time amended, restated, supplemented or otherwise modified, the “Security
Agreement”); and
     WHEREAS, pursuant to the Security Agreement, Grantors are required to
execute and deliver to Secured Party this Trademark Security Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
     19. DEFINED TERMS. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement.
     20. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
grants to Secured Party a continuing priority security interest in all of such
Grantor’s right, title and interest in, to and under the following, whether
presently existing or hereafter created or acquired (collectively, the
“Trademark Collateral”):
          (a) all of its Trademarks and Trademark Intellectual Property Licenses
to which it is a party including those referred to on Schedule I hereto;
          (b) all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and other
General Intangibles with respect to the foregoing;
          (c) all reissues, continuations or extensions of the foregoing;
          (d) all goodwill of the business connected with the use of, and
symbolized by, each Trademark and each Trademark Intellectual Property License;
and
TRADEMARK SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



          (e) all products and proceeds of the foregoing, including, any claim
by such Grantor against third parties for past, present or future
(i) infringement or dilution of any Trademark or any Trademark licensed under
any Intellectual Property License or (ii) injury to the goodwill associated with
any Trademark or any Trademark licensed under any Intellectual Property License.
     21. SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and
the Security Interest created hereby secures the payment and performance of all
the Secured Obligations, whether now existing or arising hereafter. Without
limiting the generality of the foregoing, this Trademark Security Agreement
secures the payment of all amounts which constitute part of the Secured
Obligations and would be owed by Grantors, or any of them, to Secured Party,
whether or not they are unenforceable or not allowable due to the existence of
an Insolvency Proceeding involving any Grantor.
     22. SECURITY AGREEMENT. The Security Interests granted pursuant to this
Copyright Security Agreement are granted in conjunction with the Security
Interests granted to Secured Party pursuant to the Security Agreement. Each
Grantor hereby acknowledges and affirms that the rights and remedies of Secured
Party with respect to the Security Interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.
     23. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any
new trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Secured Party with respect to any such new trademarks or renewal or extension of
any trademark registration as provided in the Security Agreement. Without
limiting Grantors’ obligations under this Section 5, Grantors hereby authorize
Secured Party unilaterally to modify this Agreement by amending Schedule I to
include any such new trademark rights of Grantors. Notwithstanding the
foregoing, no failure to so modify this Trademark Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Secured Party’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.
     24. COUNTERPARTS. This Trademark Security Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument. In proving this Trademark Security Agreement in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures delivered by a party by facsimile transmission or by e-mail
transmission shall be deemed an original signature hereto.
     7. CONSTRUCTION. Unless the context of this Trademark Security Agreement
clearly requires otherwise, the definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation,” whether or not so expressly
stated in each such instance and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Trademark Security Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles,

2



--------------------------------------------------------------------------------



 



Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Trademark Security Agreement
and (e) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
References in this Trademark Security Agreement to “determination” by Secured
Party include estimates honestly made by Secured Party (in the case of
quantitative determinations) and beliefs honestly held by Secured Party (in the
case of qualitative determinations). Any reference herein to the satisfaction or
repayment in full of the Secured Obligations shall mean the repayment in full in
cash (or cash collateralization in accordance with the terms hereof) of all
Secured Obligations other than unasserted contingent indemnification Secured
Obligations. Any requirement of a writing contained herein shall be satisfied by
the transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.
[signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this Trademark Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

                  GRANTORS:   LOUD TECHNOLOGIES INC.,
a Washington corporation
 
           
 
      By:    
 
           
 
      Name:    
 
      Title:    
 
                    MACKIE DESIGN INC.,
a Washington corporation
 
           
 
      By:    
 
           
 
      Name:    
 
      Title:    
 
                    SIA SOFTWARE COMPANY, INC.,
a New York corporation
 
           
 
      By:    
 
           
 
      Name:    
 
      Title:    
 
                    ST. LOUIS MUSIC, INC.,
a Missouri corporation
 
           
 
      By:    
 
           
 
      Name:    
 
      Title:    

TRADEMARK SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



                  SECURED PARTY:   SUN MACKIE LLC,
a Delaware limited liability company
 
           
 
      By:    
 
           
 
      Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
Trademark Registrations/Applications

                              Application/     Grantor   Country   Mark  
Registration No.   App/Reg Date                                    

PATENT SECURITY AGREEMENT

 